DETAILED ACTION
The following is a Final Office Action in response to communications filed February 22, 2022.  Claims 1, 7, 9, 11, 17, and 19 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicants amendments are sufficient to overcome the previous objection to claims 1 and 11 for informalities.  Accordingly, the previous objection to claims 1 and 11 is withdrawn.  However, Applicant’s amendments necessitate new objections for informalities, and Examiner directs Applicant to the relevant section below.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 7–10 and 17–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 11–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s amendments necessitate new rejections under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims are directed to patent-eligible subject matter in view of Example 42.  Examiner disagrees.  Claim 1 of Example 42 includes additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two because the “additional elements recite a specific improvement over prior art 
Unlike claim 1 of Example 42, however, the pending claims do not recite any technical improvements; and notably, Applicant does not assert any improvements in the technology.  Although the pending claims recite technical, additional elements, the pending claims are directed to addressing business problems associated with customer relationship management.  Further, the pending claims recite generic computing elements that are merely used as a tool to perform the abstract idea for determining customer relationship factors from remote traffic data and foot traffic data, and as a result, the additional computing elements do not reflect a technological solution or improvement and do not integrate the abstract idea into a practical application.
To the extent that Applicant notes that the inclusion of a general purpose computing device is not determinative of patent eligibility, Examiner agrees.  However, Examiner maintains that the generic computer implementation presented in the pending claims neither integrates the abstract idea into a practical application under Step 2A Prong Two nor amounts to significantly more than the abstract idea under Step 2B for the reasons stated below.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.  
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 substantially recite “transmitting the uniform resourced locator to the users”.  Examiner recommends amending the term “resourced” to recite “resource” in order to current the inadvertent typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As amended, claims 1 and 11 recite “the users” in the “transmitting” element.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of 
In view of the above, claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–10 and 12–20, which depend from claims 1 and 11, inherit the deficiencies described above.  As a result, claims 2–10 and 12–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “obtaining remote traffic data, the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data, wherein the remote customer based data is associated with a remote 
The limitations above recite an abstract idea.  More particularly, the limitations above describe a process for determining customer relationship factors from remote traffic data and foot traffic data and recite certain methods of organizing human activity associated with commercial interactions associated with advertising, marketing or sales activities or behaviors.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Claim 11 recites substantially similar limitations to those presented with respect to claim 1.  As a result, claim 11 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2–4, 7–8, 12–14, 17–18, the report factor elements of claims 9 and 19, and the comparison elements of claims 10 and 20 further modify the process for determining customer relationship factors and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  As a result, claims 2-4, 7-14, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 
As noted above, claim 11 recites substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further includes a computer readable storage medium, the storage medium, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the medium is merely used as a tool to perform the recited abstract idea.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–4, 7–8, 12–14, and 17–18 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–8, 12–14, and 17–18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  Although claims 9–10 and 19–20 further include a user interface, the user interface, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and steps for receiving inputs, generating and displaying a user interface, and storing and transmitting information.  The additional elements do not amount to significantly more than the abstract idea because the processor and user interface are generic computing elements that are merely used as a tool to perform the recited abstract idea; the steps of receiving, storing, and transmitting are well-understood, routine, and conventional computing elements in view of MPEP 2106.05(d)(II), which identifies receiving, storing, and transmitting data as a generic computer operation; and the steps of generating and displaying are well-understood, routine, and conventional computer functions in view of paragraphs 57 and 60 of Applicant’s Specification, which describe “displaying” in a manner that indicates that “displaying” is sufficiently well-known in the art and indicate that the claimed interface is generated using commercially available products.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Claims 2–4, 7–8, 12–14, and 17–18 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–8, 12–14, and 17–18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.  Although claims 9–10 and 19–20 further include a user interface, the user interface does not amount to significantly more than the abstract idea because the user interface is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 9–10 and 19–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (U.S. 2014/0188568) in view of Griebeler et al. (U.S. 2015/0051957), and in further view of Dismore et al. (U.S. 2010/0223467) and VIJAYARAGHAVAN et al. (U.S. 2013/0268468).
Claims 1 and 11:  Margolin discloses a method for providing customer relationship management comprising: 
obtaining, using a processor (See paragraphs 19 and 39), remote traffic data, the remote traffic data comprising remote customer based data, wherein the remote customer based data is associated with a remote customer (See paragraph 36, wherein online traffic data is obtained for merchant website visits, and paragraph 47, wherein user information is collected); 
receiving, using the processor, foot traffic data for one or more merchants comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer (See paragraph 36, wherein traffic volume is disclosed, and wherein traffic data can include POS data 
automatically determining, using the processor, one or more customer relationship management factors based on the remote traffic data and the foot traffic data (See paragraph 36, wherein online traffic data is combined with in-person traffic data to determine operating characteristics of a merchant, and see paragraphs 16 and 27, wherein operating characteristics are disclosed).  Although Margolin discloses displaying operating characteristics to a user using an interface (See paragraphs 28 and 44), Margolin does not expressly disclose the remaining elements. 
Griebeler discloses the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data (See paragraph 53, wherein interaction data includes visits to a web site, and wherein analytics are determined from a total number of interactions and a total number of sales transactions; see also paragraph 54, wherein customers are segmented according to demographic information);
receiving, using the processor, one or more user inputs comprising a request for a portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view); 
generating, using the processor, a user interface associated with the portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and 
displaying, within the user interface, a visual representation of the portion of the one or more customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view).
Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant.  Similarly, Griebeler discloses a system directed to measuring customer experience.  Each reference discloses a system directed to managing customer experience.  The technique of utilizing displaying customized information on an interface is applicable to the system of Margolin as they each share characteristics and capabilities; namely, they are directed to managing customer experience.
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Griebeler to the teachings of Margolin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer experience management into similar systems.  Further, applying customized interface displays to Margolin would have been recognized by 
Dismore discloses generating a customized user interface associated with the portion of the one or more customer relationship management factors and a uniform resource locator associated with the customized user interface (See FIG. 3 and paragraphs 57–58 and 62, wherein a customized document interface is generated in associated with a URL, and wherein the customized document is customer management data restricted according to permissions); 
storing the customized user interface and the uniform resource locator (See paragraph 62, wherein customized web pages associated with a given URL are stored); and
transmitting the uniform resource locator to the users (See FIG. 3 and paragraph 63, wherein the URL is sent to users).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant, and Griebeler discloses a system directed to measuring customer experience.  Dismore similarly discloses a system directed to sharing customer relationship management data.  Each reference discloses a system directed to managing customer data using an interface.  The technique of utilizing a customized interface is applicable to the systems of Margolin and Griebeler as they each share characteristics and capabilities; namely, they are directed to managing customer data using an interface.

Vijayaraghavan discloses wherein the one or more customer relationship management factors comprise a deflection rate (See paragraphs 44–45, wherein deflection rate is disclosed as a business metric for improving customer relationships).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant, Griebeler discloses a system directed to measuring customer experience, and Dismore similarly discloses a system directed to sharing customer relationship management data.  Vijayaraghavan discloses a system directed to modeling and managing customer interactions.  Each reference discloses a system directed to managing customer data.  The technique of utilizing a deflection rate is applicable to the systems of Margolin, Griebeler, and Dismore as they each share characteristics and capabilities; namely, they are directed to customer data management.

With respect to claim 11, Margolin further discloses a computer readable storage media containing instructions (See paragraphs 41–42).
Claims 2 and 12:  Margolin discloses the method of claim 1, wherein the remote customer based data comprises at least one of: a geographic location, a bounce rate, a traffic source, an associated sales person, a target product, and demographic data of the remote customer (See paragraphs 36 and 47, wherein online traffic data is obtained, and wherein customer personal information includes location information).
Claims 3 and 13:  Margolin discloses the method of claim 1, wherein the customer based data comprises at least one of: a geographic location, a bounce rate, a referral source, an associated sales person, a target product, and demographic data of the customer (See paragraphs 36 and 47, wherein in-person traffic data is obtained, and wherein customer personal information includes location information).
Claims 4 and 14:  Margolin discloses the method of claim 1, wherein the remote traffic data comprises at least one of web traffic data and telephonic data (See paragraph 36, wherein web traffic data is disclosed).
Claims 5 and 15:  Although Griebeler discloses one or more customer relationship factors, Margolin and Griebeler do not expressly disclose the remaining elements of claim 5.
Dismore discloses wherein the one or more user inputs further comprise authentication information associated with access to a portion of the data (See paragraph 33, wherein permission levels govern data access and sharing; see also paragraph 10, wherein authorization passwords are further disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Dismore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claims 6 and 16:  Although Margolin discloses customer relationship management factors (See citations above), Margolin and Griebeler do not expressly disclose the remaining elements of claim 6.
Dismore discloses wherein the authentication information is associated with an access level; and wherein access to the one or more management information is based on the access level (See paragraph 33, wherein permission levels govern data access and sharing; see also paragraphs 119 and 104, wherein authorization checks are further disclosed).

Claims 7 and 17:  Margolin discloses the method of claim 1, further comprising generating, using the processor, a customer relationship management information comprising one or more factors selected from the group consisting of: the deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories, and temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining elements.
Griebeler discloses generating a customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 8 and 18:  Margolin discloses the method of claim 7, wherein the customer relationship management information further comprises a comparison between a plurality of the one or more factors (See paragraph 35, wherein comparison 
Griebeler discloses the customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 9 and 19:  Margolin discloses the method of claim 1, wherein the system comprises one or more factors selected from the group consisting of: the deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories and temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).

Claims 10 and 20:  Margolin discloses the method of claim 9, wherein the system further comprises a comparison between a plurality of the one or more factors (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Bramel et al. (U.S. 2014/0129511) discloses a system directed to generating customized interfaces using access permissions and an associated URL; 

Grijzenhout et al. (WO 2014/201537) discloses a system directed to generating personalized websites using a personalized URL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623